Citation Nr: 0206501	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  95-41 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from May 14, 1984 to September 
1, 1984, and from April 25, 1985 to April 24, 1989.  He has 
reported an end of service date in 1993.  This apparently 
represents the end of any Reserve obligation.  It is not 
shown that he had any active or inactive duty for training 
during this time and it is not alleged that the currently 
claimed disorder stems from any Reserve duty.

The appeal arises from the October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, denying the veteran's claim of 
entitlement to service connection for major depression.  In 
his November 1995 notice of disagreement the veteran 
clarified that he was claiming entitlement more generally to 
a nervous disorder.  Accordingly, in a November 1995 
Statement of the Case the RO considered and denied the more 
general claim of entitlement to service connection for a 
nervous disorder.  

In the course of his appeal, in a November 1995 statement as 
well as in a VA Form 9 submitted in November 1995, the 
veteran further clarified that this nervous condition may be 
inclusive of PTSD.  Accordingly, in a January 1996 
Supplemental Statement of the Case the RO also addressed the 
issue of entitlement to service connection for PTSD.  In 
Supplemental Statements of the Case issued in July 1999 and 
December 2001 the RO addressed and denied the claim of 
entitlement to service connection for acquired psychiatric 
disorder to include major depression and PTSD.  

In the course of the appeal, in October 1999 and December 
1999 submitted statements, the veteran informed of his 
relocation to Virginia.  The veteran's claims folder was 
accordingly transferred to the RO in Roanoke, Virginia, and 
development and determinations were thereafter conducted by 
that RO.



FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  An acquired psychiatric disorder did not develop in 
service, but rather developed multiple years post service.  
Personality disorders are not disabilities within the meaning 
of the award for compensation benefits.

3.  A psychosis did not develop within the first post service 
year.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service; 
personality disorders are not disabilities for service 
connection; PTSD did not result from service; and no 
psychosis may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records as contained within the claims 
folder appear not be complete, as few treatment records and 
no service separation examination from the veteran's second 
period of service with the Marines from April 25, 1985 to 
April 24, 1989 are contained within the claims folder.  
However, efforts were made by the RO to obtain such records.  
In response to RO query, the National Personnel Records 
Center (NPRC) in September 1995 provided available service 
medical and service personnel records, including records 
contained on microfiche, and these microfiche records have 
been reproduced in paper copies which have been associated 
with the claims folder.  A further request to the NPRC 
resulted in a response in March 1997 informing that attempts 
were made to obtain complete service medical records from 
that period of service with the Marines from April 25, 1985 
to April 24, 1989, and no further records were available.  

Further attempts were made by the RO in November 1995 to 
obtain records of hospital treatment at Camp Lejeune Hospital 
for laceration of the hand on July 10, 1987, based on the 
veteran's reports of such treatment.  The only available 
records were the microfiche records already obtained.  The 
veteran has indicated that he has no records.  There appears 
to be no additional venue to search.  As such the Board will 
proceed based on the evidence of record, mindful of the added 
responsibility where service medical records are missing.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Post service VA records include records as early as October 
1989.  However, the first record of psychiatric evaluation or 
treatment is a June 1993 VA biopsychosocial evaluation.  The 
veteran then complained of inability to concentrate, his 
heart racing, and feeling very stressed.  He reported that 
these symptoms had been continuing for over a year.  He also 
complained that he was depressed.  He reported a past history 
of a few fights, but only fighting when assaulted.  He 
reportedly had a facial scar from being hit by a belt in 
service.  He reported a hand scar from when he had hit 
another man.  

He reported having a problematic marriage for three years 
with one son now two years of age.  There was an impending 
divorce with separation from his wife and son.  There were 
also financial problems.  He expressed a desire to save his 
marriage and to seek counseling.  He reported having a 
depressed mood but not being suicidal with no attempts.  He 
reported a 25 pound weight loss in the past two months.  The 
examiner noted that the veteran had increasing suspicion and 
paranoia about his wife as well as about his work, and also 
had anxiety and depression.  The examiner assessed major 
depression with paranoia.  

Upon further VA biopsychosocial evaluation in July 1993, the 
veteran complained of crying a lot, having trouble sleeping, 
and weight loss.  The veteran was in counseling with a social 
worker, and was referred by the social worker for the 
biopsychosocial evaluation.  He had been separated from his 
wife for two weeks, and appeared depressed, anxious, and 
suspicious.  A Beck Inventory administered two weeks earlier 
indicated severe depression.  Regarding military service, the 
veteran reported being an armorer in the Army and a rifleman 
in the Marines.  Upon examination the veteran was cooperative 
and oriented times three, with short term memory and overall 
coherence within normal limits.  The veteran denied suicidal 
and assaultive ideations.  Delusions and preoccupations or 
obsessions were not evident.  Mood was depressed and anxious, 
and affect was blunted.  The examiner diagnosed major 
depression with psychosis, rule out generalized anxiety 
disorder.  Psychosocial stressors included the veteran being 
separated and seeking divorce, and unemployment.  These 
stressors were moderate to severe.  

In April 1994 the veteran underwent VA psychiatric treatment 
evaluation.  The examiner spoke with the veteran's wife by 
telephone and learned that they were separated and the 
veteran had been living by himself in an apartment for the 
past six months.  His wife reported that he had been behaving 
very strangely.  The veteran complained that his wife had 
been acting cold toward him and was no longer interested in 
living with him.  He reported working currently, and that he 
would be going to court soon to seek greater visitation 
rights to see his son.  The examiner noted that the veteran 
appeared depressed, and treatment with Prozac would be tried.  

The next psychiatric record within the claims folder is that 
of a July 1995 VA evaluation.  At the evaluation, the veteran 
complained of a marriage with verbal altercations, and of 
depression and anxiety since 1989.  He reported being off his 
medications.  He reported unstable employment for the past 
seven years, and complained of decreased self esteem and 
decreased ability to cope.  He reported a tendency to have 
verbal and physical altercations with coworkers, resulting in 
employment termination.  He reported being unable to hold a 
job for more than 10 months, with 30 jobs in seven years.  
The veteran reported currently working a midnight to 8:00 
a.m. shift.  He reported increased self-deprecation because 
of inability to get ahead in life.  He also reported anger 
and ongoing decreased sex drive.  He was noted to be 
frustrated, anxious, and overly stressed.  The examiner 
diagnosed no Axis 1 disorder, and diagnosed a schizoid 
personality disorder.  

In October 1995 the veteran underwent a VA psychiatric 
examination.  The examiner noted that current medications 
included BuSpar and Prozac.  The veteran reported that while 
his current medications helped, he still felt very 
overwhelmed, very depressed, and not comfortable with 
himself.  He reported never having been hospitalized for 
psychiatric problems, though he had multiple issues in 
service.  He also reported a history of many problems related 
to fights, as well as problems related to issues that have 
been overwhelming for him.  The veteran reported that while 
in service he was not in combat, but he did have a number 
traumatic inservice experiences.  He reported one instance in 
service in which he saw a man get shot in the chest by a 
fellow soldier, and he was trying to revive him when he died.  
He also reported being involved in a number of fights in 
service with hospitalization for injuries sustained in 
fights.  He also reported being with a group of Marines that 
had returned from Beirut, and having to listen to stories of 
their experiences.  

He reported currently living with his wife, and complained 
that she drank and became very angry and abusive toward him 
both mentally and physically.  The veteran reported that his 
situation with his wife was overwhelming.  He reported for 
the past three months working in a picture frame company.  He 
reported a history of not holding jobs because of something 
he says or does, including getting into fights or arguments.  

Upon examination, the veteran was oriented times three but 
was very uncomfortable and unable to relax.  His affect was 
blunted, flat, and inappropriate, and his mood was markedly 
depressed.  He appeared internally preoccupied throughout the 
interview.  He denied suicidal or homicidal ideation.  Memory 
was intact to past recent and remote events, and there were 
no apparent cognitive deficits.  The veteran had insight into 
his problem, and judgment did not appear to be impaired.  The 
examiner diagnosed recurrent major depression, and mixed 
personality disorder.  The examiner commented that while the 
veteran had many of the symptoms of PTSD, he did not meet the 
criteria required for that diagnosis.  Nonetheless, the 
examiner opined that the veteran's major depression derived 
both from his experiences in service and those he experienced 
at a very young age.  

In a VA Form 9 submitted in November 1995, the veteran 
alleged that his End of Service (EOS) date was April 24, 
1993.  He alleged that his service records clearly showed 
this to be the case.

A March 1999 letter from the Rhode Island Veterans Home 
informs that the veteran was admitted to a residential 
Transitional Supportive Program at that facility in January 
1999, and that he was expected to remain in the program for 
approximately six months.  Medical records from that period 
of treatment are contained within the claims folder.  
Recorded diagnoses for the veteran within those records 
include schizoid personality disorder, paranoid personality 
disorder and depressive disorder.  Treating medical 
professionals considered a diagnosis of PTSD but found that 
the veteran did not meet the diagnostic criteria for that 
disorder. 

Analysis

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  These regulations are 
also for application in this matter.  In a Supplemental 
Statement of the Case issued in December 2001, the veteran 
was notified of changes in the law brought about by the VCAA.  
Further, the Board is satisfied that the RO has assisted him 
in developing his case, including obtaining pertinent 
evidence indicated by the veteran.  While it appears from the 
record that not all medical records were obtained from the 
veteran's second period of service from April 25, 1985 to 
April 24, 1989, the RO has diligently pursued these records, 
and it appears that no further records may be obtained.  In 
any event, the records as presented indicate that the 
veteran's acquired psychiatric disorder first manifested 
years post service, and the veteran does not contend that he 
was ever treated for or diagnosed with a psychiatric disorder 
in service.  Accordingly, the Board is satisfied that the 
case has been properly developed and the requirements of the 
VCAA are satisfied.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); see also 
Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997). A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
Continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Certain chronic disorders, including a psychosis, may be 
presumed to have been incurred in service where present to a 
compensable degree within 1 year following separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).
 
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board notes that the veteran in 
recent years has alleged that his last period of service 
ended in April 1993, and that his service records support 
this.  However, the veteran's DD214 and a September 1995 
confirmation by the NPRC both inform that the veteran's last 
period of service ended on April 24, 1989.  In his original 
claim submitted in August 1995, he also then reported that he 
separated from his last period of service on April 24, 1989.  
Accordingly, the Board finds no merit to these recent 
allegations of active service continuing to April 1993.

While the veteran has alleged that he had traumatic 
experiences in service including multiple fights that had 
been stressful for him, the Board notes that the October 1995 
VA examiner has specifically concluded that the veteran's 
psychiatric disorder does not contain elements necessary for 
a diagnosis of posttraumatic stress disorder (PTSD).  PTSD 
has not been diagnosed elsewhere in the record either.  The 
veteran does not allege that he suffered from or was treated 
for a mental disorder in service, and the record contains no 
medical speculation that the veteran may have suffered from a 
mental disorder while in service.  Post-service VA medical 
records show that an acquired psychiatric disorder to include 
depression was first observed by VA clinicians in 1993 and 
was treated at that time.  That was approximately four years 
post service.  When first receiving VA treatment in 1993, the 
veteran alleged that his psychiatric symptoms were present 
for the past year, not since service.  Although the veteran 
later alleged to a VA clinician, as recorded in a July 1995 
record, that his psychiatric condition dated from 1989, 
medical records and the veteran's past statement do not 
support that allegation.  

The veteran has alleged stressful incidents in service 
including attempting to save a person who died after being 
shot in the chest by a fellow soldier, and engaging in fights 
and being hospitalized as a result.  The VA has attempt to 
obtain all the veteran's service medical records, but only 
some of these records and some service personnel records have 
been obtained.  None of these obtained service medical 
records verify the stressors alleged by the veteran, and none 
indicate any diagnosis or treatment for a psychiatric 
disorder.  The October 1995 VA examiner relied on the 
veteran's statements to conclude that the veteran experienced 
the alleged stressful events in service, and has concluded 
that although the veteran does not have PTSD, his psychiatric 
disorder, diagnosed by that VA examiner as recurrent major 
depression, is attributable in part to those inservice 
experiences.  

It is the conclusion of the Board that these "stressful 
experiences" do not support a grant of service connection as 
they are not subject to verification.  The date of the  
alleged wounding/death incident has changed several times.  
At one point the veteran wrote down a name of the individual 
who had died, but then blacked it out.  He has not otherwise 
provided the name for verification.  Moreover, there is 
evidence that a facial scar was from being hit with a belt, 
and that the hand scar was from a fight.  The history does 
not show them to be part of the wounding/death incident.  
Thus, the medical opinion based on a history that cannot be 
confirmed and is at variance with the record does not provide 
a basis for granting this claim.  

As articulated above, the general VA rule governing service 
connection, as contained within 38 C.F.R. § 3.303, allows for 
service connection where the disease or injury developed in 
service or was aggravated by service.  38 C.F.R. § 3.303(a).  
If the disease or injury was first diagnosed post service, 
this general rule allows for service connection where the 
disorder, as evidenced by symptoms present in service and 
post service, has continued from service to the present.  
38 C.F.R. §  3.303(b).  But this general rule of VA law does 
not allow for service connection where there is a gap in time 
between the alleged causal event in service and a post-
service disease or injury, except where a specific exception 
has been created in the VA law to allow for service 
connection despite such a gap in time between service and 
date of onset of the disorder.  Current exceptions in VA law 
to the general rule of service connection include one-year-
post-service presumptions for certain diseases under 
38 C.F.R. §§ 3.307 and 3.309.  In this case the pertinent 
disorder would be a psychosis.  This was, however, first 
demonstrated more than one year following separation from 
service.  

Additionally, and most pertinent to the current claim, an 
exception exists for posttraumatic stress disorder (PTSD).  
To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, credible 
supporting evidence of a claimed inservice stressor event, 
and medical evidence of a nexus between the corroborated 
inservice stressor and the current PTSD disability.  
38 C.F.R. § 3.304(f) (2001).  Thus under the PTSD exception, 
a veteran can be service connected for that psychiatric 
disorder based on an event in service even though his or her 
PTSD did not manifest until years after service.  In this 
case, as noted, PTSD has not been clinically confirmed, nor 
have the stressors been verified.

In summary, current VA law makes no provision for a grant of 
service connection for a psychiatric disorder first developed 
over a year after service on the basis of attribution of that 
disorder by a medical professional to stressful, emotional, 
or otherwise mentally challenging events in service, other 
than in the exceptional case of PTSD.  In this case the first 
symptoms of any psychiatric disorder were shown more than 1 
year post service.  It is noted that enrollment in the 
Reserve does not count as qualifying service for the 
presumption.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137.

Finally, service connection of a personality disorder is 
precluded by law.  See 38 C.F.R. § 3.303(c).  Therefore, for 
the reasons cited, under the general rules for service 
connection the essential element-a current disability 
developed in service or shown related to service-has not 
been met.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Watson v. 
Brown, 4 Vet. App. 309 (1993).  Accordingly, because the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit-of-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski. 


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

